ADJUTANT GENERAL — STATE MILITARY DECORATIONS Under existing provisions of law, the Adjutant General may not by military order authorize the creation and wearing of state military decorations. Awards and decorations not authorized by statute or pursuant to duties prescribed to the Adjutant General by the Governor of Oklahoma are prohibited by law.  The Attorney General has considered your opinion request wherein you ask, in effect, the following questions: 1. May the Adjutant General authorize the creation and wearing of state military decorations merely by publishing an order ? 2. Are state military awards and decorations not authorized by statute and prohibited by law? Powers and duties of the Adjutant General are set forth at 44 O.S. 26 [44-26] (1971), which provides in pertinent part: "Within the limitations and under the provisions of law, he shall supervise and direct the National Guard within the service of the state and when under state control in all of its organization, training and other activities; shall receive and give effect to the orders of the Governor; and shall perform such other military and defense duties, not otherwise assigned by law, as the Governor may prescribe." (Emphasis added) The underlined language in this section expresses the Legislature's intent that the Adjutant General may exercise only the powers directly granted by statute or prescribed by the Governor.  Two groups of statutes govern state awards and decorations for the Oklahoma National Guard. Title 44 O.S. 191 [44-191] (1971) et seq. created and established six awards and decorations for the Oklahoma National Guard. Section 44 O.S. 192 [44-192] provides that such awards be designed by a Board of Officers of the Federally Recognized Oklahoma National Guard appointed by the Adjutant General. Section 44 O.S. 193 [44-193] provides that the Governor publish rules and procedure for recommending and approving applicants for the board. These statutes grant the Adjutant General no direct power to authorize the creation and wearing of state military decorations.  Title 44 O.S. 195.1 [44-195.1] (1971) et seq. comprises the Awards and Decorations Act of 1961. Section 44 O.S. 195.4 [44-195.4] creates an Awards and Decorations Board, with members appointed by the Governor upon recommendation from the Adjutant General. Section 44 O.S. 195.5 [44-195.5] creates thirteen state military awards and decorations. Section 195.6 provides that the Awards and Decorations Board will design the state awards for the approval of the Governor. These statutes grant the Adjutant General no direct power to authorize the creation and wearing of state military decorations.  Under 26, supra, the Oklahoma Adjutant General has only limited powers. The Legislature has established several state military awards and has also established two awards commissions to handle details. The Legislature has not enacted any law expressly granting the Adjutant General the power to authorize the creation and wearing of state military decorations. The Adjutant General, not being authorized by law to create state military decorations, cannot provide for their creation and wearing by military order.  Regarding your second question, the Legislature authorized two groups of state military decorations and authorized two methods of determining recipients of the awards. In doing so, the Legislature has expressed an intent that only these certain military awards are authorized. It is a fundamental principle of statutory construction that specific enumeration of some elements in the statute implies a legislative intent to exclude other elements. In Re Arbuckle Master Conservancy District v. Petitti, Old.,474 P.2d 385 (1970). State military awards or decorations are those established by law, and awards and decorations not authorized by statute or pursuant to duties prescribed to the Adjutant General by the Governor of Oklahoma are prohibited by law.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows. Under existing provisions of law, the Adjutant General may not by military order authorize the creation and wearing of state military decorations. Awards and decorations not authorized by statute or pursuant to duties prescribed to the Adjutant General by the Governor of Oklahoma are prohibited by law.  (Mike D. Martin)